United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-1210
                                 ___________

United States of America,              *
                                       *
             Plaintiff-Appellee,       *
                                       *
      v.                               *
                                       * Appeal from the United States
$29,000, also known as Elita           * District Court for the Western
Crossland, also known as Thomas Scott * District of Arkansas.
Crossland, in United States Currency; *
                                       *       [UNPUBLISHED]
             Defendant,                *
                                       *
Scott Crossland, also known as Thomas *
Scott Crossland,                       *
                                       *
             Claimant-Appellant.       *
                                  ___________

                        Submitted: September 2, 2003
                            Filed: September 15, 2003
                                 ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.
      Scott Crossland appeals from the district court’s* adverse grant of summary
judgment in Crossland's civil forfeiture action, contending there was evidence in the
record to establish the $29,000 at issue represented proceeds from legitimate business
ventures, the district court wrongly denied his motion to stay the summary judgment
motion, and the forfeiture action was untimely. After careful review, we affirm.

      The district court did not abuse its discretion in denying a stay, because
Crossland did not identify the discovery he was lacking and how a continuance would
have enabled him to obtain needed discovery. See Alexander v. Pathfinder, Inc., 189
F.3d 735, 744 (8th Cir. 1999). We also conclude summary judgment was proper
because the government presented unrebutted evidence of probable cause, and
Crossland failed to create a genuine issue of material fact as to whether the money
represented proceeds from a legitimate business. See United States v. Premises
Known as 7725 Unity Ave. N., Brooklyn Park, Minn., 294 F.3d 954, 958 (8th Cir.
2002). Finally, the forfeiture action was timely filed. See United States v. Twenty-
Seven Parcels of Real Prop. Located in Sikeston, Mo., 236 F.3d 438, 440 (8th Cir.
2001) (statute of limitations).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
                                         -2-